Citation Nr: 0033578	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for status post 
meniscectomy, left knee, with moderately advanced 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  This appeal arises from a June 1998 rating decision of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).

In August 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a January 2000 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's left knee disability is manifested by some 
limitation of motion, crepitus and complaints of pain, 
swelling, stiffness and giving way, but no objective evidence 
of lateral instability or recurrent subluxation; even 
considering functional loss, leg flexion is not limited to 15 
degrees or less, and leg extension is not limited to 20 
degrees or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post meniscectomy, left knee, with moderately advanced 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103A; the veteran was provided with a VA 
examination pursuant to the previous remand, and private 
medical records have been obtained.  While the veteran's 
representative has contended that there is no indication that 
the most recent VA examiner reviewed the claims folder prior 
to the examination, a close reading of the examiner's 
December 1999 addendum report reveals a familiarity with the 
veteran's history that could only have been gained from such 
review.

Service connection for status post meniscectomy, left knee, 
was granted in November 1989, and a 10 percent rating was 
assigned from July 1989.  An August 1998 rating decision 
increased the evaluation to 20 percent from August 1997, for 
status post meniscectomy, left knee, with moderately advanced 
degenerative joint disease.  The veteran contends that he is 
entitled to a higher evaluation for his service connected 
left knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40 (2000).  Under code 5257, the current 20 percent 
evaluation contemplates a moderate level of recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
contemplates a severe level of disability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

A VA examination was conducted in November 1997.  The veteran 
reported pain, weakness, stiffness, swelling, and occasional 
giving way of the left knee.  Activities and weather changes 
precipitated increased pain.  Range of knee motion was 0 to 
54 degrees without pain, and 0 to 98 degrees with pain.  Left 
thigh circumference was 39 centimeters, versus 40 on the 
right.  There was negative varus and valgus, and negative 
anterior draw.  Posterior draw and McMurray were also 
negative.  There was joint line tenderness medially as well 
as crepitus with all ranges.  X-rays showed degenerative 
changes.  The diagnosis was moderately advanced degenerative 
joint disease of the left knee, status post left 
meniscectomy.

A July 1998 report from Bryan Griffith, M.D., is of record.  
Dr. Griffith noted that range of the veteran's left knee 
motion was restricted to 45 degrees with a 15 degree flexion 
contracture.  The veteran had a positive anterior drawer and 
2+ valgus instability at 30 degrees.  A second letter from 
Dr. Griffith, dated in October 1998, indicated that the 
veteran was at the point that he should consider total knee 
replacement.

Pursuant to the Board's remand, a VA examination was 
conducted in September 1999, with an addendum report prepared 
in December 1999.  The veteran reported pain, weakness, 
stiffness, swelling, and occasional giving way of the left 
knee.  He used an elastic knee brace at times.  On 
examination, there was 2+ swelling of the left knee, and 
tenderness about the joint line.  Range of motion was 10 to 
110 degrees, with crepitation on motion and pain on extremes 
of motion (i.e., forced extension past 10 degrees and forced 
flexion past 110 degrees).  There was no ligamentous laxity.  
McMurray, Lachmann, and anterior drawer signs were negative.  
The veteran ambulated with a slight limp, without a cane, 
crutch or brace.  The diagnosis was degenerative joint 
disease of the left knee.  The examiner stated that the 
veteran seemed to have pain with ambulation by putting weight 
on the left knee, and he was slowly progressing to the point 
where he would need a total knee replacement.

The veteran's service connected left knee disorder is 
objectively manifested by swelling, crepitus and complaints 
of pain.  The current medical evidence of record does not 
demonstrate any lateral instability or recurrent subluxation 
which would support a higher evaluation under Code 5257.  Nor 
is the veteran entitled to a higher rating under Codes 5260 
or 5261 since leg flexion has not been shown to be limited to 
15 degrees or less, and leg extension not limited to 20 
degrees or more.  38 C.F.R. Part 4, Diagnostic Code 5261 
(2000).  The current 20 percent evaluation contemplates 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees; these requirements are far in excess 
of the 10 to 110 degrees range of motion shown on the most 
recent examination.  Even after consideration of functional 
loss due to pain, the veteran's ranges of motion would not 
entitle him to a higher evaluation under Codes 5260 or 5261.  
Accordingly, the Board finds that the veteran's complaints of 
knee pain, weakness, stiffness and swelling are contemplated 
by the current 20 percent evaluation, and the veteran is not 
entitled to an evaluation in excess of 20 percent for his 
left knee disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

